PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



FENWICK & WEST LLP
SILICON VALLEY CENTER
801 CALIFORNIA STREET
MOUNTAIN VIEW, CA 94041




In re Patent No. 11,288,061 
Issue Date:  29 March 2022
Appl No.: 17/101,529
Filed: 23 Nov 2020
For:  TRACKING SOFTWARE ASSETS GENERATED FROM SOURCE CODE USING A BUILD PIPELINE
::::::::


DECISION GRANTING PETITION
37 CFR 1.324






This is a decision on the petition filed 27 June 2022 to correct inventorship under 37 CFR 1.324.

The petition is GRANTED.


The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.




/EDDIE C LEE/_______________________
Eddie C. Lee
Quality Assurance Specialist
TC 2100